Exhibit 10.1
AMENDED AND RESTATED CREDIT AGREEMENT
     THIS AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 9, 2008, is
among ANCHOR BANCORP WISCONSIN, INC., a Wisconsin corporation (the “Borrower”),
the financial institutions from time to time party hereto(individually a
“Lender” and collectively the “Lenders”) and U.S. BANK NATIONAL ASSOCIATION, as
administrative agent for the Lenders (the “Agent”).
RECITALS
     The parties acknowledge the following:
     A. The Borrower and U.S. Bank National Association are parties to a
Revolving Credit Agreement dated as of October 30, 2000, as amended (the
“Existing Credit Agreement”). Bank of America, N.A. and Associated Bank, N.A.
have acquired participation interests in the loans made to the Borrower under
the Existing Credit Agreement.
     B. The parties desire to enter into this Agreement to amend and restate the
Existing Credit Agreement.
AGREEMENTS
     In consideration of the promises and agreements set forth below, the
parties agree to amend and restate the Existing Credit Agreement in its entirety
to read as follows:
ARTICLE I. DEFINITIONS
     1.1 Definitions. Except as otherwise provided, all accounting terms will be
construed in accordance with generally accepted accounting principles
consistently applied and consistent with those applied in the preparation of the
financial statements referred to in section 4.15, and financial data submitted
pursuant to this Agreement will be prepared in accordance with such principles.
As used herein:
          “Adjusted Net Income” means, for each period of determination, an
amount equal to (a) the net income of the Borrower and its consolidated
Subsidiaries for such period determined in accordance with generally accepted
accounting principles plus (b) to the extent deducted in determining net income,
nonrecurring expenses incurred by the Borrower or any Subsidiary during such

 



--------------------------------------------------------------------------------



 



period relating to the acquisition by the Borrower or any Subsidiary of all or
substantially all of the capital stock (or other ownership interests) or assets
of another entity.
          “Borrowing Date” means each date on which a Loan is made by a Lender
to the Company.
          “Business Day” means any day (other than a Saturday or Sunday) (a) on
which commercial banks are open for business in New York, New York and (b) when
used in connection with a Loan, on which banks are open for dealing in dollar
deposits in the London interbank market.
          “Daily Reset LIBOR Rate Loan” shall have the meaning ascribed to such
term in section 2.3(a) hereof.
          “Default” means an event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.
          “Effective Date” means the first date all the conditions precedent in
section 3.1(a) are satisfied or waived and this Agreement becomes effective and
replaces the Existing Credit Agreement.
          “Event of Default” means the occurrence of any of the events specified
in section 6.1; provided that, any requirement for notice or lapse of time or
any other condition has been satisfied.
          “Interest Differential” means that sum equal to the greater of zero or
the financial loss incurred by the applicable Lender resulting from prepayment,
calculated as the difference between the amount of interest such Lender would
have earned (from like investments in the Money Markets as of the first day of
the LIBOR Rate Loan) had prepayment not occurred and the interest such Lender
will actually earn (from like investments in the Money Markets as of the date of
prepayment) as a result of the redeployment of funds from the prepayment.
          “LIBOR Rate Loan” shall have the meaning ascribed to such term in
section 2.3(a) hereof.
          “Loan” means a loan made by a Lender to the Company pursuant to
section 2.1 of this Agreement.

2



--------------------------------------------------------------------------------



 



          “Loan Documents” means this Agreement, the Notes, the Pledge Agreement
and all other documents relating to this Agreement and the financing
transactions set forth herein.
          “Loan Period” means the period commencing on the Borrowing Date of the
applicable LIBOR Rate Loan and ending on the numerically corresponding day 1, 2
or 3 months thereafter matching the interest rate term selected by the Borrower;
provided, however, (a) if any Loan Period would otherwise end on a day which is
not a Business Day, then the Loan Period shall end on the next succeeding
Business Day unless the next succeeding Business Day falls in another calendar
month, in which case the Loan Period shall end on the immediately preceding
Business Day or (b) if any Loan Period begins on the last Business Day of a
calendar month (or a day for which there is no numerically corresponding day in
the calendar month at the end of the Loan Period), then the Loan Period shall
end on the last Business Day of the calendar month at the end of such Loan
Period.
          “Majority Lenders” means the Lenders holding in the aggregate at least
66-2/3% of the aggregate outstanding principal balance of the Notes or, if there
are no Loans outstanding, the Lenders whose aggregate Percentage is at least
66-2/3%.
          “Maturity Date” means September 30, 2008, or such earlier date on
which the Notes become immediately due and payable pursuant to Article VI
hereof.
          “Money Markets” refers to one or more wholesale funding markets
available to and selected by the Agent, including negotiable certificates of
deposit, commercial paper, eurodollar deposits, bank notes, federal funds,
interest rate swaps or others.
          “Net Proceeds of Additional Capital” means the cash proceeds received
by the Borrower from the issuance by the Borrower of additional shares of common
or preferred stock, net of any underwriting discount, placement fee and other
expenses directly related thereto.
          “Nonperforming Loans” means an amount, determined without duplication,
equal to the sum of (a) the aggregate amount of loans, leases and other assets
of the Subsidiary Bank with respect to which a scheduled payment is 90 days or
more past due and (b) the aggregate amount of loans, leases and other assets
classified as “non-accrual” as reported in the most recent FFEIC call report
filed by the Subsidiary Bank.

3



--------------------------------------------------------------------------------



 



          “Note” means a promissory note of the Borrower, in form of Exhibit A
attached hereto, appropriately completed, evidencing the Loans made by a Lender
to the Borrower under this Agreement and “Notes” means all such promissory
notes.
          “Percentage” means, for each Lender:
               (a) with respect to the Revolving Loan Commitment of a Lender, a
percentage equal to such Lender’s Revolving Loan Commitment divided by the
aggregate Revolving Loan Commitments of all Lenders; and
               (b) with respect to the Loans outstanding at any time, a
percentage equal to the outstanding principal amount of Loans made by such
Lender divided by the aggregate outstanding principal amount of Loans made by
all Lenders;
and the Percentage of each Lender as of the Effective Date is set forth opposite
its signature hereto, as the same may be adjusted from time to time as the
result of one or more assignments pursuant to section 8.3 hereof.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, governmental
authority or other entity.
          “Pledge Agreement” means the Pledge Agreement dated as of the date
hereof from the Borrower to the Agent granting the Agent, for the benefit of the
Lenders, a first priority security interest in all of the issued and outstanding
stock of the Subsidiary Bank, as amended, supplemented, revised or restated from
time to time.
          “Regulatory Authority” means any state, federal or other authority,
agency or instrumentality including, without limitation, the Comptroller of the
Currency, Federal Deposit Insurance Corporation, Federal Reserve Board and
Office of Thrift Supervision, responsible for examination and oversight of the
Borrower or the Subsidiary Bank.
          “Revolving Loan Commitment” means the obligation of each Lender to
make Loans to the Company pursuant to section 2.1 in an amount up to, but not
exceeding, the amount set forth opposite such Lender’s signature hereto or as
set forth in the applicable Assignment and Acceptance agreement, as the same may
be reduced from time to time pursuant to section 2.6 or as appropriate to
reflect any assignments to or by such Lender effected in accordance with section
8.3.

4



--------------------------------------------------------------------------------



 



          “Subsidiary” or “Subsidiaries” means the Subsidiary Bank and any
entity of which the Borrower owns, directly or through another Subsidiary, at
the date of determination, more than 50% of the outstanding stock having
ordinary voting power for the election of directors, irrespective of whether or
not at such time stock of any other class or classes might have voting power by
reason of the happening of any contingency.
          “Subsidiary Bank means AnchorBank, fsb, a federally chartered savings
bank, all of the outstanding stock of which is owned by the Borrower.
          “Total Loans” means, at any time, the aggregate amounts of all loans
shown as assets of the Subsidiary Bank as reported in the then most recent FFEIC
call report filed by the Subsidiary Bank.
          “Total Revolving Loan Commitment” means the sum of the Revolving Loan
Commitments of each of the Lenders. The Total Revolving Credit Commitment is
$120,000,000 as of the Effective Date and is subject to reduction pursuant to
section 2.6.
ARTICLE II. LOANS
     2.1 Revolving Credit Facility. During the period from the Closing Date to
the Maturity Date, each Lender, severally, will make Loans to the Borrower,
subject to the terms and conditions hereof, in an amount equal to such Lender’s
Percentage of the amount of Loans requested by the Borrower on the applicable
Borrowing Date, up to the maximum amount at any time outstanding of such
Lender’s Revolving Loan Commitment; provided, however, that the Lenders shall
have no obligation to make Loans to the Borrower if, after giving effect
thereto, the sum of the aggregate outstanding principal amount of all Loans
would exceed the Total Revolving Loan Commitment. Within such limits, and
subject to the other terms and conditions hereof, Loans may be made, repaid and
made again. The Loans made by a Lender shall be evidenced by a Revolving Note
payable to the order of such Lender and shall be due and payable on the Maturity
Date. Although each Revolving Note shall be expressed to be payable in the
amount of the payee Lender’s initial Revolving Loan Commitment, the Borrower
shall be obligated to pay only the amount of Loans actually disbursed to or for
the account of the Borrower by the payee Lender, together with interest on the
unpaid balance of the sums so disbursed, which remain outstanding from time to
time as shown on the records of the payee Lender. The Loans made by the Lenders
on a Borrowing Date shall be made ratably in accordance with each Lender’s
Percentage.

5



--------------------------------------------------------------------------------



 



     2.2 Borrowing Procedure for Loans.
     (a) The Borrower shall request Loans by written notice, or by telephonic
notice confirmed in writing or confirmed by electronic mail, to the Agent (i) in
the case of a LIBOR Rate Loans, not later than 11 a.m., Milwaukee time, on the
date which is least two Business Days prior to the requested Borrowing Date
(which must be a Business Day) and (ii) in the case of Daily Reset LIBOR Rate
Loans, not later than 11 a.m., Milwaukee time, on the requested Borrowing Date
(which must be a Business Day). Each such request by the Borrower must specify
the amount of the requested Loan, whether such Loan is to be a Daily Reset LIBOR
Rate Loan or a LIBOR Rate Loan and, if the Borrower requests a LIBOR Rate Loan,
the applicable Loan Period. The aggregate amount of Loans made on each Borrowing
Date shall be in a minimum amount of $1,000,000. In the event of any
inconsistency between the telephonic notice and the written confirmation
thereof, the telephonic notice shall control. Each request for Loans shall be
irrevocable and shall constitute a representation and warranty by the Borrower
that the borrowing conditions specified in sections 3.1(b)(ii) and 3.1(b)(iii)
will be satisfied on the specified Borrowing Date. The Agent will promptly
notify the Lenders of the requested Loan. On or before 2 p.m., Milwaukee time,
on the specified Borrowing Date, each Lender shall make available its Percentage
of the requested Loan with the Agent in immediately available funds. Upon
fulfillment of the applicable borrowing conditions, the Agent shall deposit the
Loans in the Borrower’s account maintained with the Agent or as the Borrower may
otherwise direct in writing.
     (b) Unless the Agent shall have been notified by telephone, confirmed
promptly thereafter in writing, by a Lender not later than 2 p.m., Milwaukee
time, on a Borrowing Date that such Lender will not make available to the Agent
such Lender’s Percentage of the requested Loan, the Agent may assume that such
Lender has made such amount available to the Agent and, in reliance upon such
assumption, make available to the Borrower on such Borrowing Date a
corresponding amount. If and to the extent that such Lender shall not have so
made such amount available to the Agent, then upon notice from the Agent, the
Borrower agrees to repay the amount advanced by the Agent on behalf of such
Lender together with interest thereon, for each day from the date the Agent made
such amount available to the Borrower to the date such amount is repaid to the
Agent, at the interest rate applicable to such Loan.
     (c) The failure of any Lender to make a Loan shall not relieve any other
Lender of its obligation hereunder to make a Loan on the applicable Borrowing
Date, but no Lender shall be responsible for the failure of any other Lender to
make the Loan to be made by such other Lender on the applicable Borrowing Date.

6



--------------------------------------------------------------------------------



 



     2.3 Interest Rate, Payments, etc.
          (a) Interest Rate Options. The unpaid principal balance of each Loan
outstanding from time to time shall bear interest for the period commencing on
the Borrowing Date of such Loan until such Loan is paid in full. Interest on
each Loan hereunder shall accrue at one of the following per annum rates
selected by the Borrower in accordance with section 2.2(a) hereof (i) 2.00% plus
the one-month LIBOR Rate quoted by the Agent from Reuters Screen LIBOR01 or any
successor thereto, which shall be that one-month LIBOR rate in effect and reset
each Business Day, adjusted for any reserve requirement and any subsequent costs
arising from a change in government regulation (a “Daily Reset LIBOR Rate
Loan”); or (ii)  1.75% plus the 1, 2 or 3 month LIBOR rate quoted by the Agent
from Reuters Screen LIBOR01 or any successor thereto (which shall be the LIBOR
rate in effect two Business Days prior to the Borrowing Date of such Loan),
adjusted for any reserve requirement and any subsequent costs arising from a
change in government regulation (a “LIBOR Rate Loan”). The Agent’s internal
records of applicable interest rates shall be determinative in the absence of
manifest error.
          (b) Interest Payments. Interest accrued on Daily Reset LIBOR Rate
Loans is due on the last day of each calendar quarter, commencing June 30, 2008,
and on the Maturity Date. Interest accrued on a LIBOR Rate Loan is due on the
last day of its Loan Period or, if earlier, on the Maturity Date.
          (c) Increased Costs. In the event after the date of initial funding
any governmental authority subjects a Lender to any new or additional charge,
fee, withholding or tax of any kind with respect to any Loans hereunder or
changes the method of taxation of such Loans or changes the reserve or deposit
requirements applicable to such Loans, the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such costs or lost
income resulting therefrom as reasonably determined by such Lender.
          (d) Default Rate. Notwithstanding the provisions of section 2.3(a)
above, upon the occurrence and during the continuance of an Event of Default,
the unpaid principal balance of the Notes shall, upon notice from the Agent to
the Borrower, bear interest at an annual rate equal to the rate announced by the
Agent from time to time as its prime rate plus 2.00% (the “Default Rate”),
payable upon demand. On and after the Maturity Date, the unpaid principal
balance of the Notes and all accrued interest thereon shall bear interest at the
Default Rate and shall be payable upon demand.

7



--------------------------------------------------------------------------------



 



          (e) Calculation. Interest shall be calculated for the actual number of
days elapsed on the basis of a 360-day year.
     2.4 Continuation and Conversion.
          (a) A Daily Rate LIBOR Rate Loan shall continue as a Daily Rate LIBOR
Rate Loan unless and until converted to a LIBOR Rate Loan. The Borrower may
elect from time to time, subject to the terms and upon the conditions of this
Agreement, to convert all or a portion (in an minimum amount of $1,000,000) of
the outstanding Daily Rate LIBOR Rate Loans to LIBOR Rate Loans.
          (b) In the event the Borrower does not timely elect to continue a
LIBOR Rate Loan at least two Business Days before the end of the Loan Period for
such LIBOR Rate Loan, the Agent may at any time after the end of the Loan Period
convert the LIBOR Rate Loan to a Daily Reset LIBOR Rate Loan, but until such
conversion the LIBOR Rate Loan shall continue to accrue interest at the same
rate as the interest rate in effect for such LIBOR Rate Loan prior to the end of
the Loan Period.
          (c) The Borrower will give the Bank irrevocable notice of each
conversion of a Daily Reset LIBOR Rate Loan or continuation of a LIBOR Rate Loan
not later than 11 a.m., Milwaukee time, two Business Days prior to the date of
the requested conversion or continuation, specifying (i) the requested date of
such conversion or continuation, (ii) the amount to be converted into or
continued as a LIBOR Rate Loan and (iii) the Loan Period applicable thereto.
          (d) Unless otherwise agreed to by the Majority Banks, no Loan may be
converted into or continued as a LIBOR Rate Loan when any Default or Event of
Default has occurred and is continuing.
     2.5 Nonusage Fee. As consideration for each Lender’s Revolving Loan
Commitment, the Borrower agrees to pay to the Agent, for the account of each
Lender in accordance with its Percentage, on the last day of each calendar
quarter, commencing June 30, 2008, and on the Maturity Date, a nonusage fee
equal to 0.25% per year on the amount, if any, by which the daily average
outstanding Revolving Loans were less than $70,000,000 during the preceding
calendar quarter or other applicable period. Nonusage fees shall be calculated
for the actual number of days elapsed on the basis of a 360-day year.

8



--------------------------------------------------------------------------------



 



     2.6 Reduction or Termination of Total Revolving Loan Commitments.
          (a) Mandatory. The Total Revolving Credit Commitment shall be
automatically reduced by the amount of Net Proceeds of Additional Capital
received by the Borrower after the Effective Date, effective on the date(s) of
receipt, to an amount not less than $70,000,000.
          (b) Optional. The Borrower may, on any interest payment date
commencing June 30, 2008, and upon five days’ prior written notice to the Agent,
permanently reduce the amount of the Total Revolving Loan Commitment; provided
that no such reduction shall reduce the amount of the Total Revolving Loan
Commitment to an amount less than the aggregate unpaid principal balances of the
Revolving Notes on the date of such reduction. Each optional reduction in the
Total Revolving Loan Commitment shall be in a minimum amount of $5,000,000 and
in integral multiples of $1,000,000 above such minimum.
          (c) Effect of Reduction. Each reduction in the Total Revolving Loan
Commitment shall ratably reduce each Lender’s Revolving Loan Commitment.
     2.7 Payments. All payments of principal and interest on the Notes and of
all fees due hereunder shall be made at the office of the Agent, for the account
of the Lenders, in lawful currency of the United States, in immediately
available funds not later than 2 p.m., Milwaukee time, on the date due; funds
received after that time shall be deemed to have been received on the next
Business Day. Whenever any payment to be made shall otherwise be due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day. The Agent may charge any account of the Borrower at the Agent for
any payment due under the Notes, or any fee or expense payable hereunder, on or
after the date due. Except as otherwise provided in section 2.9(b), the Agent
shall forward to each Lender, promptly after receipt, such Lender’s Percentage
of such payments received by the Agent. The Borrower will maintain a demand
deposit account at the Agent to facilitate borrowings and repayments hereunder.
All payments may be applied by a Lender to principal, interest and other amounts
due under the Loan Documents in any order which such Lender elects.
     2.8 Prepayments.
          (a) Mandatory. The Borrower shall make such prepayments of the Notes
on such dates and in such amounts as may be necessary so that the aggregate
outstanding principal balance of the Notes does not exceed the Total Revolving
Loan Commitment.

9



--------------------------------------------------------------------------------



 



          (b) Optional. The Borrower may at any time repay, without premium or
penalty, Daily LIBOR Rate Loans in a minimum amount of $1,000,000 (or, if less,
all outstanding Daily LIBOR Rate Loans). LIBOR Rate Loans may not be prepaid
prior to the last day of the applicable Loan Period unless such prepayment is
accompanied by any sums, including Interest Differential, required by
subsection (c) below; provided, however, that if the Borrower repays the entire
principal balances of the Revolving Notes and all interest and fees accrued
through the prepayment date and terminates the Revolving Loan Commitments of the
Lenders in accordance with section 2.6, such prepayment need not be on the last
day of the applicable Loan Periods for the outstanding LIBOR Rate Loans and no
Interest Differential shall be due. The Borrower will give the Agent notice of
any optional prepayment of the Notes not later than 11 a.m., Milwaukee time,
(i) in the case of a prepayment of Daily Rate LIBOR Rate Loans, on the
prepayment date, or (ii) in the case of a prepayment of LIBOR Rate Loans, on the
Business Day prior to the prepayment date, specifying the prepayment date (which
must be a Business Day) and the amount to be prepaid. The amount of such
prepayment shall become due and payable by the Borrower on the specified
prepayment date.
          (c) Prepayment of LIBOR Rate Loans. Except as otherwise provided in
subsection 2.8(b) above, if a LIBOR Rate Loan is prepaid prior to the end of its
Loan Period, whether by the Borrower, as a result of acceleration upon default
or otherwise, the Borrower agrees to pay to each Lender all of such Lender’s
costs, expenses and the Interest Differential incurred as a result of such
prepayment. Because of the short-term nature of this facility, the Borrower
agrees that the Interest Differential shall not be discounted to its present
value. Except for a mandatory prepayment required under section 2.8(a), any
prepayment of a LIBOR Rate Loan shall be in an amount equal to the remaining
entire principal balance of such LIBOR Rate Loan.
     2.9 Pro Rata Treatment; Sharing of Payments.
          (a) Except as otherwise provided in this Agreement, all payments of
principal, interest and fees made by the Borrower shall be distributed pro rata
to the Lenders according to their respective Percentages. If any Lender shall
obtain any payment or other recovery (whether voluntary, involuntary, by
application of setoff or otherwise) in excess of its pro rata share of payments
then or therewith obtained by all Lenders, such Lender shall immediately
purchase, without recourse and for cash, from the other Lenders, such
participations in the Notes of such other Lenders so that each Lender shall
thereafter have a percentage interest in all of such obligations equal to such
Lender’s Percentage; provided, however, that if any payment so received shall be
recovered in whole or in part from such purchasing

10



--------------------------------------------------------------------------------



 



Lender, the purchase shall be rescinded and the purchase price restored to the
extent of any such recovery, but without interest. The Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this
section may, to the fullest extent permitted by law, exercise all of its rights
of payment (including its right of setoff) with respect to such participation as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.
          (b) Notwithstanding anything to the contrary contained in this
Agreement, any Lender that fails to make available to the Agent its pro rata
share of any Loan as, when and to the full extent required by the provisions of
this Agreement, shall be deemed delinquent (a “Delinquent Lender”) until such
time as such delinquency is satisfied. A Delinquent Lender shall be deemed to
have assigned any and all payments due to it from the Borrower to the Agent and
the nondelinquent Lenders for application to, and reduction of, their respective
pro rata shares of all outstanding Loans. The Delinquent Lender hereby
authorizes the Agent to (i) retain such payments to the extent the Agent funded
such delinquency or (ii) distribute such payments to the nondeliquent Lenders in
proportion to their respective pro rata shares of all outstanding Loans to the
extent the nondelinquent Lenders funded such delinquency. A Delinquent Lender
shall be deemed to have satisfied in full a delinquency when and if, as a result
of the application of the assigned payments to the Agent and/or the
nondelinquent Lenders, all advances funded by the Agent have been repaid in full
and the Lenders’ respective pro rata shares of all outstanding Loans have
returned to their respective Percentages.
     2.10 Additional LIBOR Rate Loan Provisions.
          (a) If any Lender determines that the making or maintaining of a LIBOR
Rate Loan would violate any applicable law, rule regulation or directive,
whether or not having the force of law, then the obligation of the Lenders to
make or continue LIBOR Rate Loans, or to convert Daily LIBOR Rate Loans into
LIBOR Rate Loans, shall be suspended until the Agent notifies the Borrower that
the circumstances causing such suspension no longer exist. During any such
period, all LIBOR Rate Loans shall automatically convert into Daily LIBOR Rate
Loans at the end of the applicable loan period or sooner if required by law.
          (b) If the Agent is unable to determine the LIBOR rate in respect of a
requested LIBOR Rate Loan or the Lenders are unable to obtain deposits of United
States dollars in the London interbank market in the applicable amounts and for
the requested Loan Period, then, upon notice from the Agent to the Borrower, the
obligation of the Lenders to make or continue LIBOR Rate Loans, or to convert
Daily LIBOR Rate Loans into LIBOR Rate Loans, shall be suspended until the

11



--------------------------------------------------------------------------------



 



Agent notifies the Borrower that the circumstances causing such suspension no
longer exist.
          (c) No more than 10 LIBOR Rate Loans shall be outstanding at any time.
ARTICLE III. CONDITIONS TO BORROWING
     3.1 Conditions to Borrowing. The effectiveness of this Agreement and the
obligations of the Lenders to make Loans is subject to the satisfaction of the
following conditions:
          (a) Effective Date. On or before the Effective Date, the Agent shall
have received the following, all in form, detail and content satisfactory to the
Lenders:
               (i) executed counterparts of this Agreement;
               (ii) the original, executed Notes;
               (iii) executed counterparts of the Pledge Agreement together with
(1) certificates representing all of the issued and outstanding stock of the
Subsidiary Bank and (2) blank stock powers, duly executed by the Borrower;
               (iv) a copy of the Borrower’s Articles of Incorporation,
certified by the Wisconsin Department of Financial Institutions;
               (v) a certificate of status with respect to the Borrower issued
by the Wisconsin Department of Financial Institutions;
               (vi) copies, certified to be accurate and complete by the
Secretary or Assistant Secretary of the Borrower, of (1) the By-Laws of the
Borrower, (2) a resolution of the Board of Directors or Executive Committee
authorizing the financing contemplated by this Agreement and the execution and
delivery of the Loan Documents by the officers of the Borrower signatory hereto
and thereto and (3) specimen signatures of such officers;
               (vii) a certificate of the President or Vice President of the
Borrower to the effect that the representations and warranties of the Borrower
set forth in the Loan Documents are accurate and complete in all material
respects and that, as of the Effective Date, no Default or Event of Default
exists;

12



--------------------------------------------------------------------------------



 



               (viii) an opinion of                     , counsel to the
Borrower;
               (ix) a nonrefundable, fully earned amendment fee of $150,000 for
the ratable account of the Lenders; and
               (x) such other documents and instruments relating hereto as the
Agent shall reasonably request.
          (b) Each Borrowing Date: In addition to the conditions specified in
section 3.1(a) above, on or before each Borrowing Date, the Borrower shall have
satisfied the following conditions:
               (i) Borrowing Procedure. The Borrower shall have complied with
the borrowing procedure specified in section 2.2.
               (ii) Representations and Warranties True and Correct. The
representations and warranties contained in the Loan Documents shall be true and
correct on and as of the relevant Borrowing Date except for changes contemplated
or permitted by this Agreement.
               (iii) No Default. There shall exist on such Borrowing Date no
Default of Event of Default.
               (iv) Proceedings and Documentation. The Lenders shall have
received such instruments and other documents as they may reasonably request in
connection with the making of such Loans, and all such instruments and documents
shall be in form and content satisfactory to the Lenders.
ARTICLE IV. WARRANTIES AND COVENANTS
     During the term of this Agreement, and while any part of the credit granted
the Borrower is available or any obligations under any of the Loan Documents are
unpaid or outstanding, the Borrower warrants and agrees as follows:
     4.1 Organization and Authority. The Borrower is a corporation validly
existing under the laws of the State of Wisconsin and has all requisite power
and authority, corporate or otherwise, and possesses all licenses necessary, to
conduct its business and own its properties. The execution, delivery and
performance of this Agreement and the other Loan Documents (i) are within the
Borrower’s power; (ii) have been duly authorized by proper corporate action;
(iii) do not require the approval of any Regulatory Authority or other
governmental agency; and (iv) will

13



--------------------------------------------------------------------------------



 



not violate any law, agreement or restriction by which the Borrower is bound.
This Agreement and the other Loan Documents are the legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their terms, subject to bankruptcy, reorganization, moratorium, insolvency and
similar laws affecting the rights of creditors generally, and to the
applicability of equitable principles.
     4.2 Subsidiaries.
          (a) The Borrower’s only Subsidiaries are the Subsidiary Bank and
Investment Directions, Inc.
          (b) The Subsidiary Bank (i) has issued and outstanding 100 shares of
common stock, par value $0.10 per share, which are duly authorized, validly
issued, fully paid and non-assessable, of which the Borrower owns 100 shares,
free and clear of any liens, charges, encumbrances, rights of redemption,
preemptive rights or rights of first refusal of any kind or nature whatsoever,
except liens in favor of the Bank and (ii) has no shares of capital stock
(common or preferred), or securities or other obligations convertible into any
of the foregoing, authorized or outstanding and has no outstanding offers,
subscriptions, warrants, rights or other agreements or commitments obligating it
to issue or sell any of the foregoing.
          (c) Investment Directions, Inc. (i) has issued and outstanding 100
shares of common stock, par value $0.10 per share, which are duly authorized,
validly issued, fully paid and non-assessable, of which the Borrower owns 100
shares, free and clear of any liens, charges, encumbrances, rights of
redemption, preemptive rights or rights of first refusal of any kind or nature
whatsoever, except liens in favor of the Bank and (ii) has no shares of capital
stock (common or preferred), or securities or other obligations convertible into
any of the foregoing, authorized or outstanding and has no outstanding offers,
subscriptions, warrants, rights or other agreements or commitments obligating it
to issue or sell any of the foregoing.
          (d) Each of the Borrower’s Subsidiaries is validly existing under the
laws of its jurisdiction of organization and has all requisite power and
authority, corporate and otherwise, and possesses all licenses necessary, to
conduct its business as currently conducted and to own its properties.
     4.3 Litigation and Compliance with Laws. The Borrower and its Subsidiaries
have complied in all material respects with and will continue to comply in all
material respects with all applicable federal and state laws and regulations:
(i) that regulate or are concerned in any way with its or their banking and
trust

14



--------------------------------------------------------------------------------



 



business, including, without limitation, those laws and regulations relating to
the investment of funds, lending of money, collection of interest, extension of
credit, and location and operation of banking facilities; or (ii) otherwise
relate to or affect the business or assets of the Borrower or any of the
Subsidiaries or the assets owned, used or occupied by them. Except as set forth
on Schedule 4.3 attached hereto, there are no claims, actions, suits, or
proceedings pending, or to the best knowledge of the Borrower, threatened or
contemplated against or affecting the Borrower or any of its Subsidiaries, at
law or in equity, or before any Regulatory Authority, or before any arbitrator
or arbitration panel, in which an adverse determination would have a material
adverse effect on the financial condition, operation or prospects of the
Borrower or such Subsidiary, and there is no decree, judgment or order of any
kind in existence against or restraining the Borrower or any of its
Subsidiaries, or any of their respective officers, employees or directors, from
taking any action of any kind in connection with the business of the Borrower or
any of its Subsidiaries. Except as set forth on Schedule 4.3 attached hereto,
neither Borrower nor any of its Subsidiaries has (i) received from any
Regulatory Authority any criticisms, recommendations or suggestions of a
material nature, and the Borrower has no reason to believe that any such is
contemplated, concerning the capital structure of any of its Subsidiaries, loan
policies or portfolio, or other banking and business practices of any of its
Subsidiaries that have not been resolved to the satisfaction of such Regulatory
Authorities or (ii) entered into any memorandum of understanding or similar
arrangement with any Regulatory Authority that is currently in effect relating
to any unsound or unsafe banking practice or conduct or any violation of law
respecting the operations of the Borrower or the operations of any of its
Subsidiaries. The Borrower further agrees that it shall, and shall cause each
Subsidiary to, comply in all material respects with the terms and conditions
contained in any order, decree, memorandum of understanding or similar agreement
entered into with or received from any Regulatory Authority.
     4.4 F.D.I.C. Insurance. The Subsidiary Bank is insured as to deposits by
the Federal Deposit Insurance Corporation and no act has occurred which could
adversely affect the status of the Subsidiary Bank as an insured bank.
     4.5 Corporate Existence; Business Activities; Assets. The Borrower will and
will cause each Subsidiary to (i) preserve its corporate existence, rights and
franchises, (ii) carry on its business activities in substantially the manner
such activities are conducted as of the date of this Agreement, (iii) not
liquidate, dissolve, merge or consolidate with or into another entity and
(iv) not sell, lease, transfer or otherwise dispose of all or substantially all
of its assets.

15



--------------------------------------------------------------------------------



 



     4.6 Use of Proceeds; Margin Stock; Speculation. Advances by the Lenders
hereunder will be used by the Borrower (a) to refinance existing indebtedness of
the Borrower owing to the Lenders and (b) for working capital and other lawful
corporate purposes. The Borrower will not use any of the loan proceeds to
purchase or carry “margin” stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) or for speculative investment purposes.
     4.7 Restriction on Liens; Negative Pledges. The Borrower will not, without
the prior written consent of the Majority Lenders, create, incur, assume or
permit to exist any mortgage, pledge, encumbrance or other lien or levy upon or
security interest in any of the capital stock of the Subsidiary Bank, now owned
or hereafter acquired by the Borrower. The Borrower further agrees that the
Borrower shall not, without the prior written consent of the Majority Lenders,
enter into, or become a party or subject to, any negative pledge agreement
relating to any of the Borrower’s assets with any third party other than as set
forth in the Loan Documents.
     4.8 Restriction on Contingent Liabilities. The Borrower will not guarantee
or become a surety or otherwise contingently liable for any obligations of
others, except with respect to the deposit and collection of checks.
     4.9 Insurance. The Borrower will maintain and cause each Subsidiary to
maintain insurance to such extent, covering such risks and with such insurers as
is usual and customary for businesses operating similar properties, and as is
satisfactory to the Agent, including insurance for fire and other risks insured
against by extended coverage, public liability insurance and workers’
compensation insurance.
     4.10 Taxes and Other Liabilities. The Borrower will pay and discharge, and
cause each Subsidiary to pay and discharge when due, all of its taxes,
assessments and other liabilities, except when the payment thereof is being
contested in good faith by appropriate procedures which will avoid foreclosure
of liens securing such items, and with adequate reserves provided therefor.
     4.11 Financial Statements and Reporting. The financial statements and other
information previously provided to the Lenders or provided to the Lenders in the
future are or will be complete and accurate and prepared in accordance with
generally accepted accounting principles. There has been no material adverse
change in the Borrower’s financial condition since such information was provided
to the Lenders. The Borrower will, and will cause each Subsidiary to
(i) maintain

16



--------------------------------------------------------------------------------



 



accounting records in accordance with generally recognized and accepted
principles of accounting consistently applied throughout the accounting periods
involved, (ii) provide the Lenders with such information concerning its business
affairs and financial condition (including insurance coverage) as the Lenders
may reasonably request and (iii) without request, provide the Agent with copies
for each Lender of the following information:
          (a) (i) As soon as available, and in any event within 90 days after
the end of each fiscal year of the Borrower, the Borrower’s annual audited
financial statements audited by an accounting firm acceptable to the Bank and
(ii) as soon as available, and in any event within 45 days after the end of each
fiscal quarter of the Borrower, a balance sheet, income statement and statement
of cash flows for the Borrower as of the end of such fiscal quarter, prepared by
the Borrower;
          (b) Within 45 days of the end of each quarter, quarterly call reports
prepared on FFIEC forms, or any successors thereto, of the Subsidiary Bank
prepared in accordance with the guidelines of the regulatory agency which
regulates such Subsidiary Bank;
          (c) As soon as available, copies of all reports or materials submitted
or distributed to shareholders of the Borrower or filed with the SEC or other
governmental agency having regulatory authority over the Borrower or any
Subsidiary or with any national securities exchange;
          (d) Promptly after the furnishing thereof, copies of any statement or
report furnished to any other holder of obligations of the Borrower or any
Subsidiary pursuant to the terms of any indenture, loan or similar agreement and
not otherwise required to be furnished to the Bank pursuant to any other clause
of this section 4.11;
          (e) Promptly, and in any event within 10 days, after the Borrower has
knowledge thereof, a statement of the chief financial officer of the Borrower
describing: (i) any event which, either of itself or with the lapse of time or
the giving of notice or both, would constitute a Default hereunder or a default
under any other material agreement to which the Borrower or any Subsidiary is a
party, together with a statement of the actions which the Borrower proposes to
take with respect thereto; and (ii) any pending or threatened litigation or
administrative proceeding of the type described in section 4.3;
          (f) Notice, to the extent not prohibited by applicable law or
regulation, of any memorandum of understanding or any other agreement with any

17



--------------------------------------------------------------------------------



 



banking regulatory agencies, or cease and desist order, immediately after
entered into by or issued against Borrower or any Subsidiary;
          (g) Within 45 days after the end of each quarter of each fiscal year
of the Borrower, Borrower-prepared financial statements with respect to each of
the Borrower’s non-bank Subsidiaries as of the end of such quarter and covering
the period from the beginning of such fiscal year through the end of such fiscal
quarter;
          (i) An appropriately completed financial covenant compliance worksheet
in substantially the form of Exhibit B attached hereto as of the end of each
fiscal quarter of the Borrower which shall be furnished to the Agent at the same
time as the financial statements referred to in section 4.11(a)(ii) and;
          (j) Promptly upon the sending or receipt thereof, any written
application, directive, order, consent or other communication between the
Borrower or the Subsidiary Bank and any Regulatory Authority relating in any
manner to the ability of the Borrower to pay dividends to its shareholders or
the ability of the Subsidiary Bank to pay dividends to the Borrower.
     4.12 Information. The Borrower will make available for review by the Agent
and the Lenders, promptly upon the Agent’s or the Majority Lender’s request,
financial statements, call reports and any other records or documents of the
Borrower or the Subsidiary Bank. The Borrower and the Subsidiary Bank will use
best efforts to obtain the consent of any person or regulator which it deems
necessary or appropriate for disclosure of the information described above.
     4.13 Access to Records. The Borrower will permit representatives of the
Agent or any Lender to visit and inspect any of the properties and examine any
books and records of the Borrower and the Subsidiaries including without
limitation the stock transfer records of the Subsidiary Bank, at any reasonable
time and as often as the Agent or the Majority Lenders may reasonably desire.
     4.14 Acquisitions and Investments. Neither the Borrower nor any of the
Subsidiaries will acquire any other business or make any loan, advance or
extension of credit to, or investment in, any other person, corporation or other
entity, including investments acquired in exchange for stock or other securities
or obligations of any nature of the Borrower or any Subsidiary, or create or
participate in the creation of any Subsidiary or joint venture, except:
          (a) investments in (i) bank repurchase agreements; (ii) savings
accounts or certificates of deposit in a financial institution of recognized
standing; (iii) obligations issued or fully guaranteed by the United States; and
(iv) prime

18



--------------------------------------------------------------------------------



 



commercial paper maturing within 90 days of the date of acquisition by the
Borrower or a Subsidiary;
          (b) loans and advances made to employees and agents in the ordinary
course of business, such as travel and entertainment advances and similar items;
          (c) investments in Subsidiaries existing on the date of this
Agreement;
          (d) investments shown on the most recent financial statements of the
Borrower provided to the Lenders and investments similar to such investments,
subject to the limits set forth in subsection (g) below;
          (e) with respect to the Subsidiary Bank, investments or loans made in
the ordinary course of banking business; and
          (f) investments in, or the acquisition of, or the merger with, a
financial institution or institutions (including a holding company or holding
companies) of recognized standing provided that with regard to a merger, the
resulting institution shall be at least as creditworthy as Borrower is on the
date hereof.
     4.15 Financial Covenants.
          (a) The Subsidiary Bank shall at all times maintain all capital ratios
required for the Subsidiary Bank to be considered “well capitalized” under the
applicable regulations and guidelines issued by the Office of Thrift Supervision
and all other Regulatory Agencies.
          (b) The Borrower shall have Adjusted Net Income of not less than
(i) $5,500,000 for the fiscal quarter ending on June 30, 2008 and
(ii) $5,500,000 for the fiscal quarter ending on September 30, 2008.
          (c) Nonperforming Loans shall not exceed 3.50% of Total Loans at any
time.
     4.16 Additional Capital. The Borrower agrees to continue its evaluation of
alternatives for raising additional capital (a) a portion of which must be
raised and retained by the Borrower and used by the Borrower to repay the Notes
and (b) a portion of which may be either raised by the Borrower and invested in
the Subsidiary Bank or raised and retained by the Subsidiary Bank to increase
the

19



--------------------------------------------------------------------------------



 



Subsidiary Bank’s risk-based capital (which may be any type of security which is
included in calculating the Subsidiary Bank’s Tier 1 and Tier 2 capital under
the regulations of the federal banking Regulatory Agencies). The Borrower
further agrees to diligently pursue by all appropriate means the actions
necessary to raise such additional capital no later than September 30, 2008 and,
to evidence its compliance with the requirements of this section, to furnish to
the Lenders:
          (i) No later than June 30, 2008, a certified copy of resolutions
adopted by the Board of Directors of the Borrower and of the Subsidiary Bank
authorizing management to undertake the actions necessary to raise such
additional capital and the retention of a financial advisor;
          (ii) no later than July 15, 2008, a copy of the executed engagement
letter between the Borrower and such financial advisor; and
          (iii) such other information and documents relating to the efforts of
the Borrower and Subsidiary Bank to raise additional capital as may be requested
by the Agent or any Lender.
     The failure to furnish the documents required under clauses (a) and
(b) above by their respective due date shall be an Event of Default. Once the
Borrower has developed a plan for raising additional capital, the Borrower will
furnish such information concerning its plan to the Lenders as may be reasonably
requested in order for the Lenders to evaluate whether any amendments to this
Agreement or any other Loan Documents are warranted.
     4.17 Dividends. The Borrower shall not pay cash dividends on its common
stock if, after taking a proposed cash dividend into account, the aggregate cash
dividends paid to the Borrower by the Subsidiary Bank during a fiscal year would
be less than 150% of the aggregate cash dividends paid by the Borrower on its
common stock during such fiscal year.
     4.18 Fee Letter. The Borrower agrees to fulfill its obligations under the
letter agreement dated as of the Effective Date between the Borrower and the
Agent.
ARTICLE V. SETOFF
     5.1 Credit Balances; Setoff. As security for the payment of the obligations
described in the Loan Documents and any other obligations of the Borrower to the
Agent and the Lenders of any nature whatsoever (collectively the “Obligations”),
the Borrower hereby grants to the each Lender a security interest in,

20



--------------------------------------------------------------------------------



 



a lien on and an express contractual right to set off against all depository
account balances, cash and any other property of the Borrower now or hereafter
in the possession of such Lender. Any Lender may, at any time upon the
occurrence of an Event of Default hereunder set off against the Obligations
whether or not the Obligations are then due or have been accelerated, all
without any advance or contemporaneous notice or demand of any kind to the
Borrower, such notice and demand being expressly waived.
ARTICLE VI. DEFAULTS
     6.1 Events of Default. Notwithstanding any cure periods described below,
the Borrower will immediately notify the Agent and the Lenders in writing when
the Borrower obtains knowledge of the occurrence of any Default or Event of
Default. The occurrence of one or more of the following will constitute an Event
of Default:
          (a) Nonpayment. The Borrower fails to pay (i) any interest due on the
Notes or any fees, charges, costs or expenses under the Loan Documents by 5 days
after the same becomes due; or (ii) any principal amount of the Notes when due.
          (b) Nonperformance. The Borrower fails to perform or observe any
agreement, term, provision, condition, or covenant (other than a default
occurring under (a), (c), (d), (e), (f) or (g) of this section 6.1) required to
be performed or observed by the Borrower hereunder or under any other Loan
Document or other agreement with or in favor of the Agent and the Lenders.
          (c) Misrepresentation. Any financial information, statement,
certificate, representation or warranty given to the Agent and the Lenders by
the Borrower (or any of its representatives) in connection with entering into
this Agreement or the other Loan Documents and/or any borrowing hereunder, or
required to be furnished under the terms thereof, proves untrue or misleading in
any material respect (as determined by the Agent in the exercise of its
judgment) as of the time when given.
          (d) Default on Other Obligations. The Borrower or any Subsidiary is in
default under the terms of any loan agreement, promissory note, lease,
conditional sale contract or other agreement, document or instrument evidencing,
governing or securing any indebtedness in excess of $1,000,000 owing by the
Borrower or any Subsidiary to any Person.

21



--------------------------------------------------------------------------------



 



          (e) Judgments. Any judgment is obtained against the Borrower or any
Subsidiary which, together with all other outstanding unsatisfied judgments
against the Borrower (or such Subsidiary), exceeds the sum of $1,000,000 and
remains unvacated, unbonded or unstayed for a period of 30 days following the
date of entry thereof.
          (f) Inability to Perform; Bankruptcy/Insolvency. (i) The Borrower or
any Subsidiary ceases to exist; or (ii) any bankruptcy, insolvency or
receivership proceedings, or an assignment for the benefit of creditors, is
commenced under any Federal or state law by or against the Borrower or any
Subsidiary; or (iii) the Borrower or any Subsidiary becomes the subject of any
out-of-court settlement with its creditors generally; or (iv) the Borrower or
any Subsidiary is unable or admits in writing its inability to pay its debts as
they mature; or (v) the Borrower or any Subsidiary is closed or taken over by a
Regulatory Authority.
          (g) Adverse Change. There is a material adverse change in the
business, properties, financial condition or affairs of the Borrower or the
Subsidiary Bank or in any collateral securing the Obligations.
          (h) Regulatory Orders. The Borrower or any Subsidiary enters into any
memorandum of understanding or other agreement with any banking Regulatory
Authority relating to (i) any unsound or unsafe banking practice or conduct
which the Majority Lenders, in their sole discretion, determine could reasonably
be expected to have a material impact on the financial condition, operations or
prospects of the Borrower or the Subsidiary Bank or (ii) any material violation
of law respecting the operation of Borrower or such Subsidiary; or the Borrower
or any Subsidiary or any of their officers, employees, or directors become the
subject of a judicial or administrative determination restraining any of them
from taking any actions of any kind in connection with the business of Borrower
or such Subsidiary, assessing a civil penalty, finding that any criminal offense
occurred in connection with the operations of Borrower or such Subsidiary, or
suspending or removing any officer or director of Borrower or such Subsidiary.
     6.2 Termination of Revolving Loan Commitment; Additional Rights of the
Lenders. Upon the occurrence of any Event of Default, each Lender may at any
time (notwithstanding any notice requirements or grace/cure periods under this
or other agreements between the Borrower and the Bank) (i) immediately terminate
its Revolving Loan Commitment; (ii) set off; and/or (iii) take such other steps
to protect or preserve such Lender’s interest in any collateral, including
without limitation, advancing funds to protect any collateral and insuring
collateral at the

22



--------------------------------------------------------------------------------



 



Borrower’s expense; all without demand or notice of any kind, all of which are
hereby waived.
     6.3 Acceleration of Obligations. Upon the occurrence of any of the Events
of Default identified in sections 6.1(a) through 6.1(e) and sections 6.1(g) and
6.1(h), the Agent shall, at the request of the Majority Lenders, by written
notice to the Borrower, take any or all of the following actions: (a) declare
the Revolving Loan Commitment of each Lender to be terminated, whereupon the
Revolving Loan Commitments will terminate; (b) declare the unpaid principal
balance of any Obligations, together with the interest accrued thereon and other
amounts accrued hereunder and under the other Loan Documents, to be immediately
due and payable, whereupon the unpaid balance will be due and payable, all
without presentation, demand, protest or further notice of any kind, all of
which are hereby expressly waived by the Borrower, and notwithstanding anything
to the contrary contained herein or in any of the other Loan Documents; and
(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents. Upon the occurrence of
any event under section 6.1(f), the Revolving Loan Commitment of each Lender
shall automatically terminate and the unpaid principal balance of any
Obligations, together with all interest accrued thereon and other amounts
accrued hereunder and under the other Loan Documents, will thereupon be
immediately due and payable, all without presentation, demand, protest or notice
of any kind, all of which are hereby expressly waived by the Borrower, and
notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents. Nothing contained in section 6.1 or this section 6.3 will limit
the Lenders’ rights to set off as provided in paragraph 5.1 or otherwise in this
Agreement.
     6.4 Other Remedies. Nothing in this Article VI is intended to restrict the
Agent’s and the Lenders’ rights under any of the Loan Documents or at law, and
the Agent and the Lenders may exercise all such rights and remedies as and when
they are available.
ARTICLE VII. THE AGENT
     7.1 Appointment and Duties of Agent. Each of the Lenders hereby irrevocably
appoints and designates U.S. Bank National Association, subject to the terms and
conditions of this Article 7, as the administrative agent for such Lender under
and for purposes of this Agreement and the other Loan Documents. Each of the
Lenders hereby irrevocably, authorizes, and directs the Agent to take such
action on its behalf and to exercise such powers hereunder as are expressly
delegated to the Agent herein, together with such powers as are reasonably
incident

23



--------------------------------------------------------------------------------



 



thereto, in connection with the administration of and enforcement of any rights
or remedies with respect to this Agreement and the other Loan Documents.
Notwithstanding any provision to the contrary contained herein or in any other
Loan Document, the Agent shall not have any duties or responsibilities except
those expressly set forth herein, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agent. The
Agent shall use reasonable diligence to examine the face of each document
received by it hereunder to determine whether such document, on its face,
appears to be what it purports to be. However, the Agent shall not be under any
duty to examine into or pass upon the validity or genuineness of any documents
received by it hereunder and the Agent shall be entitled to assume that any of
the same which appears regular on its face is genuine and valid and what it
purports to be.
     7.2 Discretion and Liability of the Agent. Subject to sections 7.3 and 7.5
hereof, the Agent shall be entitled to use its discretion with respect to
exercising or refraining from exercising any rights which may vested in it by,
or with respect to, taking or refraining from taking any action or actions which
it may be able to take under or in respect of this Agreement and the other Loan
Documents. Neither the Agent nor any of its directors, officers, employees,
agents or representatives shall be liable for any action taken or not taken or
under any Loan Document in the absence of gross negligence or willful
misconduct.
     7.3 Event of Default. The Agent shall be entitled to assume that no Event
of Default has occurred unless the Agent has actual knowledge of such facts or
has received notice from the Borrower or a Lender in writing that an Event of
Default has occurred and is continuing and which specifies the nature thereof.
     If the Agent shall acquire actual knowledge of or receive notice from the
Borrower or a Lender that an Event of Default has occurred, the Agent shall
promptly notify the Lenders and the Borrower of such Event of Default.
     7.4 Consultation. The Agent in good faith may consult with legal counsel or
other advisors selected by it and shall be entitled to fully rely upon any
opinion of such counsel or other advisor in connection with any action taken or
not taken by the Agent in accordance with such opinion.
     7.5 Communications To and From the Agent. Upon any occasion requiring or
permitting an approval, consent, waiver, election or other action on the part of
the Lenders, unless action by the Agent alone is expressly permitted hereunder,
action shall be taken by the Agent for and on behalf of, or for the benefit

24



--------------------------------------------------------------------------------



 



of, the Lenders upon the direction of the Majority Lenders. The Company may rely
upon any communication from the Agent hereunder and need not inquire into the
propriety of or authorization for such communication. Upon receipt by the Agent
from the Borrower or any Lender of any communication calling for an action on
the part of the Lenders, the Agent will, in turn, promptly inform the other
Lenders in writing of the nature of such communication.
     7.6 Limitations of Agency. The Agent will act under the Loan Documents
solely as the agent of the Lenders and only to the extent specifically set forth
in the Loan Documents and will, under no circumstances, be considered to be a
trustee or fiduciary of any nature whatsoever in respect of any other person or
entity. The Agent and its affiliates may generally engage in any kind of banking
or trust business with the Borrower and its Subsidiaries and affiliates as if
the Agent were not the Agent hereunder, without notice to or consent of any
Lender. The Lenders acknowledge that pursuant to such activities the Agent or
its affiliates may receive information regarding the Borrower or its affiliates
(including information that may be subject to confidentiality obligations in
favor of the Borrower or such Affiliate) and acknowledge that the Agent shall be
under no obligation to provide such information to them.
     7.7 No Representation or Warranty. No Lender (including the Agent) makes to
any other Lender any representation or warranty, express or implied, or assumes
any responsibility with respect to the execution, validity or enforceability of
this Agreement or the other Loan Documents.
     7.8 Lender Credit Decision. Each Lender acknowledges that it has,
independent of and without reliance upon any other Lender (including the Agent)
or any information provided by any other Lender (including the Agent) and based
upon the financial statements of the Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independent of and without reliance upon any other Lender (including the
Agent) and based upon such documents and information as it shall deem
appropriate at that time, continue to make its own credit decision in taking or
not taking action under this Agreement and the other Loan Documents. Except for
notices, reports and other documents expressly herein required to be furnished
to the Lenders by the Agent, the Agent shall not have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of the Borrower which may come into the possession of the Agent
or any of its affiliates.

25



--------------------------------------------------------------------------------



 



     7.9 Indemnity. Each Lender hereby indemnifies (which indemnity shall
survive the termination of this Agreement) the Agent, pro rata according to such
Lender’s Percentage, from and against any and all liabilities, obligations,
losses, damages, claims, costs, or expenses of any kind or nature whatsoever
including reasonable attorneys’ fees which may at any time be imposed on,
incurred by, or asserted against, the Agent in any way related to or arising out
of this Agreement or the other Loan Documents to the extent the Agent is not
reimbursed by the Borrower pursuant to section 8.6; provided, however, that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, claims, costs or expenses which are determined by
a court of competent jurisdiction in a final proceeding to have resulted solely
from the Agent’s gross negligence or willful misconduct. The Agent shall not be
required to take any action hereunder or under any other Loan Document, or to
prosecute or defend any suit in respect of the transactions contemplated hereby,
unless it is indemnified hereunder to its satisfaction. If any indemnity in
favor of the Agent shall be or become, in the Agent’s determination, inadequate,
the Agent may call for additional indemnification from the Lenders and cease to
do the acts indemnified against hereunder until such additional indemnity is
given.
     7.10 Resignation or Removal of Agent; Successor Agent. The Agent may resign
as such at any time upon at least 30 days’ prior notice to the Borrower and all
Lenders. The Agent may be removed at any time by the Majority Lenders upon at
least 30 days’ prior notice by the Majority Lenders to the Borrower and the
Agent but only for cause consisting of its gross negligence or willful
misconduct or following a declaration of insolvency by the appropriate
regulators. If the Agent at any time shall resign or be removed, the Majority
Lenders may appoint another Lender as a successor Agent which shall thereupon
become the Agent hereunder. If no successor Agent shall have been so appointed
by the Majority Lenders, and shall have accepted such appointment, within
30 days after the retiring Agent gives notice of resignation, then the retiring
Agent may, on behalf of the Lenders, appoint the successor Agent, which shall be
one of the Lenders. Upon the acceptance of any appointment as Agent hereunder by
a successor Agent, such successor Agent shall be entitled to receive from the
retiring Agent such documents of transfer and such assignments as such successor
Agent may reasonably request, and shall thereupon succeed to and become vested
with all rights, powers, privileges and duties of the retiring Agent and the
retiring Agent shall be discharged from its duties and obligations as Agent
under this Agreement. Notwithstanding the foregoing, if no Event of Default
exists and is continuing, any successor Agent appointed hereunder, which must be
a commercial banking institution, must be

26



--------------------------------------------------------------------------------



 



acceptable to the Borrower, provided the Borrower’s consent to the appointment
will not be unreasonably withheld or delayed.
ARTICLE VIII. MISCELLANEOUS
     8.1 Delay; Cumulative Remedies. No delay on the part of the Agent or any
Lender in exercising any right, power or privilege hereunder or under any of the
other Loan Documents will operate as a waiver thereof, nor will any single or
partial exercise of any right, power or privilege hereunder preclude other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein specified are cumulative and are not exclusive of
any rights or remedies which the Agent or a Lender would otherwise have.
     8.2 Relationship to Other Documents. The warranties, covenants and other
obligations of the Borrower (and the rights and remedies of the Agent and the
Lenders) that are contained in this Agreement and the other Loan Documents are
intended to supplement each other. In the event of any inconsistencies in any of
the terms in the Loan Documents, all terms will be cumulative so as to give the
Agent and the Lenders the most favorable rights set forth in the conflicting
documents, except that if there is a direct conflict between any preprinted
terms and specifically negotiated terms (whether included in an addendum or
otherwise), the specifically negotiated terms will control.
     8.3 Assignments, Participations, Etc.
          (a) Any Lender may, with the written consent of the Agent, which
consent shall not be unreasonably withheld, at any time assign and delegate to
one or more assignees (each an “Assignee”) (provided that no written consent of
the the Agent shall be required in connection with any assignment and delegation
by a Lender to an assignee that is an affiliate of such Lender) all, or any
ratable part of all, of the Loans, the Revolving Loan Commitments and the other
rights and obligations of such Lender hereunder, in a minimum amount of
$5,000,000; provided, however, that the Borrower and the Agent may continue to
deal solely and directly with such Lender in connection with the interest so
assigned to an Assignee until (i) written notice of such assignment, together
with payment instructions, addresses and related information with respect to the
Assignee, shall have been given to the Borrower and the Agent by such Lender and
the Assignee; (ii) such Lender and its Assignee shall have delivered to the
Borrower and the Agent an Assignment and Acceptance in the form of Exhibit C
(“Assignment and Acceptance”) together with any Note or Notes subject to such
assignment and (iii) except in the case of an assignment required hereunder by
the Borrower, the

27



--------------------------------------------------------------------------------



 



assignor Lender or Assignee has paid to the Agent a processing fee in the amount
of $3,500.
          (b) From and after the date that the Agent notifies the assignor
Lender that it has received (and provided that the Agent consents to such
assignment in accordance with section 8.3(a)) an executed Assignment and
Acceptance and payment of the above-referenced processing fee, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assignor Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Loan Documents.
          (c) Within five Business Days after its receipt of notice by the Agent
that it has received an executed Assignment and Acceptance and payment of the
processing fee, (and provided that the Agent consents to such assignment in
accordance with section 8.3(a)), the Borrower shall execute and deliver to the
Agent, a new Note evidencing such Assignee’s assigned Loans and Revolving Loan
Commitment and, if the assignor Lender has retained a portion of its Loans and
its Revolving Loan Commitment, a replacement Note in the principal amount of the
Loans retained by the assignor Lender (such Note to be in exchange for, but not
in payment of, the Note held by such Lender). Immediately upon the Agent’s
receipt of the executed Assignment and Assumption and the Agent’s consent
thereto, and each Assignee’s making its processing fee payment under the
Assignment and Acceptance, this Agreement shall be deemed to be amended to the
extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the Revolving Loan Commitments arising
therefrom. The Revolving Loan Commitment allocated to each Assignee shall reduce
such Revolving Loan Commitment of the assigning Lender pro tanto.
          (d) Any Lender may at any time sell to one or more financial
institutions or other persons not affiliates of the Borrower (a “Participant”)
participating interests in any Loans and the Revolving Loan Commitment of that
Lender and the other interests of that Lender (the “originating Lender”)
hereunder and under the other Loan Documents; provided, however, that (i) the
originating Lender’s obligations under this Agreement shall remain unchanged,
(ii) the originating Lender shall remain solely responsible for the performance
of such obligations, (iii) the Borrower and the Agent shall continue to deal
solely and directly with the originating Lender in connection with the
originating Lender’s

28



--------------------------------------------------------------------------------



 



rights and obligations under this Agreement and the other Loan Documents, and
(iv) no Lender shall transfer or grant any participating interest under which
the Participant has rights to approve any amendment to, or any consent or waiver
with respect to, this Agreement or any other Loan Document, except to the extent
such amendment, consent or waiver would require unanimous consent of the Lenders
as described in subsections (a), (b), (c) and (e) of section 8.9. In the case of
any such participation, the Participant shall be entitled to the benefit of
sections 2.3(c) and 8.6 as though it were also a Lender hereunder, provided that
the Borrower shall not be responsible for any amounts payable under the
foregoing sections that the Borrower would not have otherwise been required to
pay if such participation had not occurred, and if amounts outstanding under
this Agreement are due and unpaid, or shall have been declared or shall have
become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement.
          (e) Notwithstanding any other provision in this Agreement, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement and the Note held by it in favor
of any Federal Reserve Bank in accordance with Regulation A of the FRB or U.S.
Treasury Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.
          (f) In the event that (i) any Lender shall claim compensation under
the last sentence of section 2.3(c) hereof which is not claimed by all of the
Lenders, or (ii) any Lender fails to make available its pro rata share of any
Loan, then, in addition to any other rights the Borrower may have, the Borrower
may, upon fifteen (15) days prior notice to such Lender and the Agent, cause
such Lender to assign, and such Lender shall immediately assign, to one or more
Lenders (each a “Selected Assignee”) that desires to become a Lender under this
Agreement selected by the Borrower and consented to by the Agent (whose consent
shall not be unreasonably withheld), unless the Agent is being removed pursuant
to this subsection (f) in which case such consent would not be required, all of
its rights and obligations under this Agreement and the Note held by such
Lender, and each such Selected Assignee shall assume such rights and
obligations, pursuant to an Assignment and Acceptance in substantially the form
of Exhibit C attached hereto executed by each such Selected Assignee and such
assigning Lender. Upon execution and delivery of such instrument, payment of the
processing fee set forth in section 8.3(a) and payment by such Selected Assignee
or Selected Assignees to the assigning Lender of an aggregate amount equal to
the outstanding principal balance on any Note

29



--------------------------------------------------------------------------------



 



payable to such assigning Lender, together with accrued interest thereon, and
all other amounts owing to such assigning Lender hereunder or under any of the
other Loan Documents, each such Selected Assignee shall be a Lender hereunder
and under each of the other Loan Documents and shall have the rights and
obligations of a Lender. In connection with assignments to Selected Assignees,
each of the assigning Lender, each Selected Assignee, the Agent and the Borrower
shall comply with the provisions of sections (a), (b) and (c) as if the term
“Assignee” set forth therein referred to the Selected Assignee.
          (g) In connection with such assignments and sales of participating
interests (and thereafter), a Lender may disclose any financial information such
Lender may have concerning the Borrower to any such Assignee or potential
Assignee, or Participant or potential Participant, subject to the
confidentiality provisions contained herein.
     8.4 Expenses and Attorneys’ Fees. The Borrower will reimburse the Agent,
each Lender and any Participant for all reasonable attorneys’ fees and all other
reasonable costs, fees and out-of-pocket disbursements (including fees and
disbursements of both inside counsel and outside counsel) incurred by the Agent,
any Lender or any Participant in connection with the preparation, execution,
delivery, administration, defense and enforcement of this Agreement or any of
the other Loan Documents, including fees and costs related to any waivers or
amendments with respect thereto (examples of costs and fees include but are not
limited to fees and costs for: insurance and reviews related to the Borrower or
the Loans, if requested by a Lender, provided that the Borrower shall not be
required to pay for any such reviews unless an Event of Default has occurred and
is continuing). The Borrower will also reimburse the Agent, any Lender and any
Participant for all reasonable costs of collection before and after judgment,
and the costs of preservation and/or liquidation of any collateral (including
fees and disbursements of both inside and outside counsel).
     8.5 Successors. The rights, options, powers and remedies granted in this
Agreement and the other Loan Documents will extend to the Agent, the Lenders and
to their respective successors and assigns, will be binding upon the Borrower
and its successors and assigns and will be applicable hereto and to all renewals
and/or extensions hereof.
     8.6 Indemnification. Except for harm arising from the Agent’s or any
Lender’s gross negligence or willful misconduct, the Borrower hereby indemnifies
and agrees to defend and hold the Agent, the Lenders and their respective
directors, officers, employees and agents (each an “Indemnified Party”) harmless
from any

30



--------------------------------------------------------------------------------



 



and all losses, costs, damages, claims and expenses of any kind suffered by or
asserted against any Indemnified Party relating to claims by third parties
arising out of the financing provided under the Loan Documents or related to any
collateral. This indemnification and hold harmless provision will survive the
termination of the Loan Documents and the satisfaction of the Obligations due
the Agent and the Lenders.
     8.7 Notice of Claims Against the Agent or any Lender; Limitation of Certain
Damages. In order to allow the Agent or any Lender to mitigate any damages to
the Borrower from the Agent’s or such Lender’s alleged breach of its duties
under the Loan Documents or any other duty, if any, to the Borrower, the
Borrower agrees to give the Agent and such Lender immediate written notice of
any claim or defense it has against the Agent or such Lender, whether in tort or
contract, relating to any action or inaction by the Agent or such Lender under
the Loan Documents, or the transactions related thereto, or of any defense to
payment of the Obligations for any reason. The requirement of providing timely
notice to the Agent and such Lender represents the parties’ agreed-to standard
of performance regarding claims against the Agent or a Lender. Notwithstanding
any claim that the Borrower may have against the Agent or a Lender, and
regardless of any notice the Borrower may have given the Agent and such Lender,
neither the Agent nor any Lender will be liable to the Borrower for
consequential and/or special damages arising therefrom, except those damages
arising from the Agent’s or such Lender’s gross negligence or willful
misconduct.
     8.8 Notices. Although any notice required to be given hereunder or under
any of the other Loan Documents might be accomplished by other means, notice
will always be deemed given if in writing and on the third Business Day after
placed in the United States certified or registered mail, with postage prepaid,
or on the next Business Day after being sent by a reputable overnight delivery
service, or when sent by confirmed telex or facsimile, in each case to the
address set forth below each party’s signature hereto or as amended by notice as
provided herein, provided that the Borrower’s notice to the Agent hereunder
shall be deemed to be notice to the Lenders..
     8.9 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any Loan Document, and no consent with respect to any departure by
the Borrower or any applicable Subsidiary therefrom, shall be effective unless
the same shall be in writing and signed by the Majority Lenders (or by the Agent
at the request of the Majority Lenders) and the Borrower and acknowledged by the
Agent, and then any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,

31



--------------------------------------------------------------------------------



 



however, that no such waiver, amendment or consent shall, unless in writing and
signed by all the Lenders and the Borrower and acknowledged by the Agent, do any
of the following:
          (a) increase or extend the Revolving Loan Commitment of any Lender (or
reinstate any Revolving Loan Commitment terminated pursuant to section 6.2 or
section 6.3);
          (b) postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees or other amounts due
to the Lenders (or any of them) hereunder or under any other Loan Document;
          (c) reduce the principal of, or the rate of interest specified herein
on any Loan, or any fees or other amounts payable hereunder or under any other
Loan Document;
          (d) change the definition of “Majority Lenders” or change the
Percentage of any Lender;
          (e) release any material portion of any collateral securing the
Obligations; or
          (f) amend this section 8.9, or section 2.9, or any provision under
this Agreement or any other Loan Document providing for consent or other action
by all Lenders;
and, provided that, no amendment, waiver or consent shall, unless in writing and
signed by the Agent in addition to the Majority Lenders or all the Lenders, as
the case may be, effect the rights or duties of the Agent under this Agreement
or any other Loan Document.
     8.10 Applicable Law and Jurisdiction; Interpretation. This Agreement and
all other Loan Documents will be governed by and interpreted in accordance with
the internal laws of the State of Wisconsin, except to the extent superseded by
Federal law. Invalidity of any provisions of this Agreement will not affect any
other provision. THE BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE
OR FEDERAL COURT SITUATED IN MILWAUKEE COUNTY, WISCONSIN, AND WAIVES ANY
OBJECTION BASED ON FORUM NON CONVENIENS, WITH REGARD TO ANY ACTIONS, CLAIMS,
DISPUTES OR PROCEEDINGS RELATING TO THIS AGREEMENT, THE NOTES, ANY OTHER LOAN
DOCUMENT, OR ANY TRANSACTIONS ARISING THEREFROM, OR ENFORCEMENT AND/OR

32



--------------------------------------------------------------------------------



 



INTERPRETATION OF ANY OF THE FOREGOING. Nothing herein will affect the Agent’s
or any Lender’s right to serve process in any manner permitted by law, or limit
the Agent’s or any Lender’s right to bring proceedings against the Borrower in
the competent courts of any other jurisdiction or jurisdictions.
     8.11 Confidentiality. The Agent and each Lender agrees to take and to cause
its affiliates to take normal and reasonable precautions and exercise due care
to maintain the confidentiality of all information identified as “confidential”
or “secret” by the Borrower and provided to it by the Borrower or any
Subsidiary, and neither the Agent, any Lender nor any of their affiliates shall
use any such information other than in connection with or in enforcement of this
Agreement and the other Loan Documents or in connection with other business now
or hereafter existing or contemplated with the Borrower or any Subsidiary;
except to the extent such information (a) was or becomes generally available to
the public other than as a result of disclosure by the Agent, any Lender or any
of their affiliates, or (b) was or becomes available on a non-confidential basis
from a source other than the Borrower, provided that such source is not bound by
a confidentiality agreement with the Borrower known to the Agent or any Lender;
provided, however, that the Agent or a Lender may disclose such information
(i) at the request or pursuant to any requirement of any Regulatory Authority to
which the Agent or such Lender is subject or in connection with an examination
of the Agent or such Lender by any such Regulatory Authority; (ii) pursuant to
subpoena or other court process; (iii) when required to do so in accordance with
the provisions of any applicable law or regulation; (iv) to the extent
reasonably required in connection with any litigation or proceeding to which the
Agent, a Lender or any of their affiliates may be party; (v) to the extent
reasonably required in connection with the exercise of any remedy hereunder or
under any other Loan Document; (vi) to the Agent’s or a Lender’s independent
auditors and other professional advisors; (vii) to any participant or assignee,
actual or potential, provided that such person agrees in writing to keep such
information confidential to the same extent required of the Agent and the
Lenders hereunder; and (viii) to its and its affiliates’ officers, directors,
employees and agents.
     8.12 Copies; Entire Agreement; Modification. The Borrower hereby
acknowledges the receipt of a copy of this Agreement and all other Loan
Documents.

33



--------------------------------------------------------------------------------



 



IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THE LOAN DOCUMENTS MAY BE LEGALLY ENFORCED. YOU
MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT. ORAL
OR IMPLIED MODIFICATIONS TO THIS AGREEMENT ARE NOT ENFORCEABLE AND SHOULD NOT BE
RELIED UPON.
     8.13 Waiver of Jury Trial. THE BORROWER, THE AGENT AND THE LENDERS HEREBY
JOINTLY AND SEVERALLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING RELATING TO ANY OF THE LOAN DOCUMENTS, THE OBLIGATIONS THEREUNDER,
ANY COLLATERAL SECURING THE OBLIGATIONS, OR ANY TRANSACTION ARISING THEREFROM OR
CONNECTED THERETO. THE BORROWER, THE AGENT AND THE LENDERS EACH REPRESENT TO THE
OTHER THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY GIVEN.
     8.14 Relationship to Existing Credit Agreement. This Amended and Restated
Credit Agreement supercedes the Existing Credit Agreement in its entirety on the
Effective Date and the rights and obligations of the Borrower and U.S. Bank
National Association thereunder shall terminate except for those which, by the
express terms of the Existing Credit Agreement, survive such termination. On the
Effective Date the Borrower shall have be deemed to have received Loans
hereunder in an aggregate principal amount equal to the outstanding principal
balance under the Existing Credit Agreement and used such Loans to refinance the
outstanding principal balance under the Existing Credit Agreement. With respect
to the amount so refinanced, the Borrower acknowledges and agrees that such
indebtedness has not been repaid and that no novation has occurred. All interest
and fees accrued under the Existing Credit Agreement shall be due on the
Effective Date. Any LIBOR Rate Loan made under the Existing Credit Agreement
shall be deemed to have been made under this Agreement and shall bear interest
at the rate and have a Loan Period ending on the date identical to those
currently in effect.
[SIGNATURES APPEAR ON NEXT PAGE]

34



--------------------------------------------------------------------------------



 



                             
 
                                        ANCHOR BANCORP WISCONSIN, INC.    
 
                           
 
          BY                                      
 
              Its                                      
 
                                        Address:   25 West Main Street    
 
                      Madison, WI 53703    
 
                      Attn. Dale C. Ringgenberg    

Revolving           Facsimile No.: 608-252-8783    
Loan
                           
Commitment
  Percentage                    
 
                            $65,000,000     54.166666666 %   U.S. BANK NATIONAL
ASSOCIATION,
    as Agent and a Lender    
 
                           
 
          BY                                      
 
              Its                                      
 
                                        Address:   777 East Wisconsin Avenue    
 
                      Milwaukee, WI 53202    
 
                      Attn: Jon B. Beggs                 Facsimile No.:
414-765-6236    
 
                            $35,000,000     29.166666667 %   BANK OF AMERICA,
N.A.    
 
                           
 
          BY                                      
 
              Its                                      
 
                                        Address:                                
 
 
                                                                          Attn:
                                                                        
Facsimile No.:                                                                
 
                            $20,000,000     16.666666667 %   ASSOCIATED BANK,
N.A.    
 
                           
 
          BY                                      
 
              Its                                                   Address:    
                             
 
                                                                          Attn:
                                                                        
Facsimile No.:                                                                
 
                           
 
                           
$120,000,000
    100.00 %                    

Signature Page to
Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.3
Litigation and Regulatory Proceedings
None

 



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTE

      $                                           , 2008  

     FOR VALUE RECEIVED, on or before the Maturity Date (as defined in the
Credit Agreement hereinafter referred to), the undersigned, ANCHOR BANCORP
WISCONSIN, INC., a Wisconsin corporation, promises to pay to the order of
                     (the “Lender”) the principal sum of                     
Dollars, or such lesser amount as is shown to be outstanding according to the
records of the Lender, together with interest on the principal balance
outstanding from time to time, at such rates and payable at such times as are
set forth in the Amended and Restated Credit Agreement dated as of June 9, 2008
(as amended, revised, supplemented or restated from time to time, the “Credit
Agreement”) among Anchor Bancorp Wisconsin, Inc., certain financial institutions
as the lenders and U.S. Bank National Association, as agent for the lenders (the
“Agent”).
     Payments of both principal and interest are to be made in immediately
available funds in lawful currency of the United States of America at the office
of the Agent, 777 East Wisconsin Avenue, Milwaukee, Wisconsin 53202, or such
other place as the Agent or any successor Agent under the Credit Agreement shall
designate to the undersigned in writing.
     This Note is issued pursuant to the Credit Agreement. Reference is made to
the Credit Agreement for rights and obligations as to prepayment and
acceleration of maturity.
     This Note shall be governed and construed in accordance with the laws of
the State of Wisconsin.
     The undersigned waives demand, presentment, protest or any other notice of
any kind with respect to this Note. The undersigned agrees to pay all costs of
collection, including reasonable attorneys’ fees.
ANCHOR BANCORP WISCONSIN, INC.
BY                                                                 
                   
      Its                                                               
                     

 



--------------------------------------------------------------------------------



 



EXHIBIT B

FINANCIAL COVENANT COMPLIANCE CERTIFICATE
U.S. Bank National Association, as Agent
Attn: Jon B. Beggs, Vice President
777 East Wisconsin Avenue
Milwaukee, WI 53202
Ladies and Gentlemen:
     The undersigned, Anchor Bancorp Wisconsin, Inc., a Wisconsin corporation
(the “Borrower”), refers to the Amended and Restated Credit Agreement dated as
of June 9, 2008 between the Borrower, the lenders party thereto (the “Lenders”)
and U.S. Bank National Association, as agent for the Lenders (the “Agent”) (as
amended, revised, supplemented or restated from time to time, the “Credit
Agreement”). Unless otherwise defined herein, capitalized terms used herein have
the respective meanings assigned to them in the Credit Agreement and section
references herein are to the sections of the Credit Agreement.
     This Financial Covenant Compliance Certificate is provided pursuant to
section 4.11(i). This Certificate accompanies the [annual][quarterly] financial
statements of the Borrower and its consolidated Subsidiaries for the fiscal
[year][quarter] ending                     ,               (the “Financial
Statement Date”). All entries in this Certificate are as of, or for the period
ending on, the Financial Statement Date.
     The undersigned hereby certifies that:
     1. (He)(She) is an authorized financial representative of the Borrower.
     2. The accompanying financial statements fairly present the financial
condition of the Borrower and its consolidated Subsidiaries as of the Financial
Statement Date.
     3. There exists no Default or Event of Default [except (specify nature
thereof, period of existence thereof and what action the Borrower proposes to
take with respect thereto)].
     4. The information set forth in paragraphs 5 through 7 below is, to the
best of the undersigned’s knowledge and belief, true and accurate as of the
Financial Statement Date. All calculations have been made in accordance with the
appropriate provisions of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     5. Well Capitalized (§ 4.15(a); Subsidiary Bank must be “well
capitalized”):

     AnchorBank, fsb is:   o Well Capitalized
o Not Well Capitalized

     6. Adjusted Net Income (§ 4.15(b); minimum $5,500,000 for fiscal quarter):

      (a) Net income   $                     plus     (b) Nonrecurring
acquisition expenses                        Adjusted Net Income  
$                    

     7. Nonperforming Loans (§ 4.15(c); may not exceed 3.50% of Total Loans):

     Nonperforming Loans:    $                                         

     Total Loans:  
                    $                                        

       Ratio of Nonperforming Loans to Total Loans:
                                         %

     Dated:                     , 20                    .
ANCHOR BANCORP WISCONSIN, INC.
BY                                         
     Title:                                         

 



--------------------------------------------------------------------------------



 



EXHIBIT C

FORM OF ASSIGNMENT AND ACCEPTANCE
     Reference is made to the Amended and Restated Credit Agreement dated as of
June 9, 2008 (as amended or modified from time to time, the “Credit Agreement”)
among Anchor Bancorp Wisconsin, Inc., a Wisconsin corporation (the “Borrower”),
the Lenders (as defined in the Credit Agreement) and U.S. Bank National
Association, as administrative agent for the Lenders (the “Agent”). Terms
defined in the Credit Agreement are used herein with the same meaning.
     The “Assignor” and the “Assignee” referred to on Schedule 1 hereto agree as
follows:
     1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to the
Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement. After giving
effect to such sale and assignment, the Assignee’s Revolving Loan Commitment and
the amount of the Loans owing to the Assignee will be as set forth on Schedule 1
hereto.
     2. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of, or the perfection or priority of any lien or security interest
created or purported to be created under or in connection with, the Credit
Agreement or any other instrument or document furnished pursuant thereto;
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under the Credit Agreement
or any other instrument or document furnished pursuant thereto; and
(iv) attaches the Note held by the Assignor and requests that the Agent exchange
such Note for a new Note payable to the order of the Assignee in an amount equal
to the Revolving Loan Commitment assumed by the Assignee pursuant hereto or new
Notes payable to the order of the Assignee in an amount equal to the Revolving
Loan Commitment assumed by the Assignee pursuant hereto and the Assignor in an
amount equal to the Revolving Loan Commitment retained by the Assignor under the
Credit Agreement, respectively, as specified on Schedule 1 hereto.

 



--------------------------------------------------------------------------------



 



     3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.11 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) confirms that it is an eligible assignee; (iv) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to the
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (v) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (vi) attaches any
U.S. Internal Revenue Service forms required for withholding purposes.
     4. Following the execution of this Assignment and Acceptance, it will be
delivered to the Agent for acceptance and recording by the Agent. The effective
date for this Assignment and Acceptance (the “Effective Date”) shall be the date
of acceptance hereof by the Agent, unless otherwise specified on Schedule 1
hereto.
     5. Upon such acceptance and recording by the Agent, as of the Effective
Date, (i) the Assignee shall be a party to the Credit Agreement and, to the
extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.
     6. Upon such acceptance and recording by the Agent, from and after the
Effective Date, the Agent shall make all payments under the Credit Agreement and
the Notes in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and facility fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement and the Notes for periods
prior to the Effective Date directly between themselves.
     7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of Wisconsin.
     8. This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of

 



--------------------------------------------------------------------------------



 



Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.
     IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to
this Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 



--------------------------------------------------------------------------------



 



Schedule 1
to
Assignment and Acceptance

        Percentage interest assigned:         %
Assignee’s Revolving Loan Commitment:
  $      
 
         
Aggregate outstanding principal amount of Loans assigned:
  $      
 
         
Principal amount of Note payable to Assignee:
  $      
 
         
Principal amount of Note payable to Assignor:
  $      
 
         
Effective Date1:                     , 20            
         

[NAME OF ASSIGNOR], as Assignor
By                                                              
     Title:                                                             
Dated:                     , 20           
[NAME OF ASSIGNEE], as Assignee
By                                          
     Title:                                         
[Address]
 

1   This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.

 



--------------------------------------------------------------------------------



 



Accepted [and Approved] this
                     day of                     , 20           
U.S. BANK NATIONAL ASSOCIATION, as Agent
By                  
                                                                
Title:             
                                                                    

 